Case 1:18-cr-00471-CMA Document 45 Filed 10/12/20 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Criminal Case No. 18-cr-00471-CMA

UNITED STATES OF AMERICA,

      Plaintiff,

v.

DAN WELCH,

      Defendant.



     UNOPPOSED MOTION FOR EXTENSION OF DEADLINE TO FILE
 SUPPLEMENT TO DEFENDANT’S PRO SE MOTION FOR COMPASSIONATE
                         RELEASE


       Dan Welch, by and through undersigned counsel, respectfully moves the Court for a six-

day extension of the deadline to file a supplement to Defendant’s pro se Motion for

Compassionate Release (Doc. 42), and states the following grounds:

       1.      On October 1, 2020, Mr. Welch filed a pro se “Motion for Compassionate Release /

Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) and the First Step Act of 2018.”

(Doc. 42).

       2.      On October 2, 2020, undersigned counsel was appointed to represent Mr. Welch in

connection with his compassionate release request, pursuant to the Criminal Justice Act and

District Court General Order 2020-7.

       3.      The Court entered an order (Doc. 44) on October 5, 2020, directing that counsel

“shall have up to and including 10/13/2020 to supplement Defendant’s pro se motion.” The Court

further ordered the Government and the Probation Office to file a response seven days thereafter.


                                                1
Case 1:18-cr-00471-CMA Document 45 Filed 10/12/20 USDC Colorado Page 2 of 3




       4.      Counsel has exercised due diligence in the short timeframe available to file the

supplement. Counsel has been able to communicate with Mr. Welch several times and has

completed his investigation. However, even with the exercise of due diligence counsel needs a

short extension to allow sufficient time to conduct legal research and draft an appropriate pleading

framing Mr. Welch’s issue for the Court. Counsel believes that most likely the supplemental motion

can be filed by the end of this week, but in an abundance of caution requests that the deadline be

extended by six days, to Monday, October 19, 2020.

       5.      Mr. Welch’s compassionate release request is not based on health conditions that

place him at increased risk of complications from COVID-19. Rather, he argues that the Court

should reduce his sentence because of the incapacitation of a family member who is acting as a

caregiver for his minor daughter. While the issue is undoubtedly urgent, neither Mr. Welch nor the

Government will be prejudiced by the requested six-day extension.

       6.      Counsel has conferred with Assistant United States Attorney Robert Brown and

informs the Court that the Government does not object to the requested extension.

       WHEREFORE, Mr. Welch respectfully requests that the deadline to file a supplement to

Mr. Welch’s pro se motion for compassionate release be extended to Monday, October 19, 2020.



Respectfully Submitted,

s/Thomas R. Ward
 Thomas R. Ward
 Attorney for Defendant
 McDermott Stuart & Ward LLP
 140 E. 19th Ave., Suite 300
 Denver, CO 80203
 Tel. 303-832-8888
 Fax 303-863-8888
 tward@mswdenver.com

Dated: October 12, 2020




                                                2
Case 1:18-cr-00471-CMA Document 45 Filed 10/12/20 USDC Colorado Page 3 of 3




                                     CERTIFICATE OF SERVICE

       I hereby certify that on Monday, October 12, 2020, I electronically filed the foregoing

UNOPPOSED MOTION FOR EXTENSION OF DEADLINE TO FILE SUPPLEMENT TO

DEFENDANT’S PRO SE MOTION FOR COMPASSIONATE RELEASE with the Clerk of

Court using the CM/ECF system, which will automatically send notification of such filing to all

opposing counsel of record.



                                                     s/Kindra Rodriguez
                                                     Kindra Rodriguez




                                                 3
